Citation Nr: 0711960	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  03-01 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as depression, on a direct 
basis or, alternatively, as secondary to service connected 
disabilities.

2.  Entitlement to an increased evaluation for chronic 
obstructive pulmonary disease (COPD), currently evaluated as 
30 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
bilateral hallux valgus with bunions.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1977 until 
November 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions, dated January 
2002 and February 2003, by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.

In an August 2006 statement, the veteran appears to raise a 
claim for hearing loss.  The Board refers this issue to the 
RO for appropriate action.
  

FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that an 
acquired psychiatric disorder, claimed as depression, was 
first manifested many years after service, was not related to 
active service, and was not caused or aggravated by a service 
connected disability.

2.  The veteran's COPD has been manifested by FEV-1 levels 
between 59.5 and 83.2 percent, FEV-1/FVC ratios between 69 
and 80 percent, and DLCO-SB levels between 66.7 and 64 
percent.

3.  The veteran's bilateral hallux valgus with bunions does 
not approximate resection of the metatarsal head nor does the 
overall disability result in the functional equivalent of 
amputation of the great toe. 


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, claimed as depression, 
was not incurred in or aggravated by active military service, 
nor was it caused or aggravated by a service connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006).

2.  The criteria for a rating in excess of 30 percent for 
COPD are not met.  38  U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code (DC) 
6604 (2006).	

3.  The schedular criteria for an increased (compensable) 
evaluation for bilateral hallux valgus with bunions have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West &  Supp. 2006); 38 
C.F.R. §§ 4.7, 4.31, 4.71a, Diagnostic Code (DC) 5280 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military service.  
38 U.S.C.A. §§ 1131, 38 C.F.R. § 3.303.   

The fact that an injury occurred in service alone is not 
enough.  There must be a disability resulting from that 
injury.  If there is no showing of a resulting condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).   

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury.  38 C.F.R. § 
3.310(a).  The Court of Appeals for Veterans Claims has 
construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id. 

The claimant bears the burden to present and support a claim 
for benefits.  38 U.S.C.A. § 5107(a).  In deciding claims on 
the merits, the Board will resolve reasonable doubt of 
material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran's service medical records do not contain a 
diagnosis of any psychiatric disorder.  The October 1985 
Report of Medical History checked yes for depression.  
However, the corresponding separation examination noted a 
normal psychiatric evaluation.

In a 2002 VA clinic record, the veteran was noted as 
suffering from mood disorders.  During the January 2003 VA 
Mental Disorder Examination, the veteran stated that he had 
been taking Prozac since 2000.  The examiner diagnosed the 
veteran with a mood disorder due to a general medical 
condition, cervical radiculopathy and right ulnar neuropathy, 
with depressive features.  The examiner added that the 
depression was secondary to pain.  

In March 2006, the veteran underwent a second VA examination 
where the diagnosis was as follows: major depressive disorder 
with psychotic features, dysthemic disorder, and alcohol and 
cannabis abuse in partial remission.  The examiner stated 
that the veteran's mood disorder appears to be related to his 
childhood experiences, current personal stressors, and 
chronic pain.  He also stated that it was at least as likely 
as not that any acquired psychiatric disorder was related to 
any service connected disorder.  However, at the time of the 
examination, the examiner was not provided the veteran's 
claim's file which was ordered in the May 2005 Board remand.  
The examiner was asked to review the claim's file and clarify 
his opinion.  After reviewing the file, the examiner noted 
that the initial July 2002 psychiatric evaluation noted that 
the veteran had been depressed over the last two years from 
being out of work due to the herniated discs in his neck.  
The veteran was noted with chronic pain in his neck, 
shoulder, and lower back.  The examiner listed the veteran's 
service connected disabilities and stated that there is no 
evidence that the veteran's depression is related to his 
service connected medical conditions.    

The Board must note the lapse of many years between the 
veteran's separation from service, 1985, and the first 
treatment for the claimed disorder, 2000.  Such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Additionally, there is no medical evidence of 
record suggesting that the veteran's acquired psychiatric 
disorder, claimed as depression, is causally related to 
event(s) in service.  Furthermore, the March 2006 VA examiner 
stated that the veteran's psychiatric disorder was not 
related to any service connected disability, and absent 
evidence to the contrary, the Board is not in a position to 
question this opinion.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The veteran's statements alone are insufficient to 
establish the etiology of his acquired psychiatric disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Since the competent medical evidence has not attributed the 
veteran's acquired psychiatric disorder to service or a 
service connected disability, there is no basis upon which 
service connection for an acquired psychiatric disorder, 
claimed as depression, can be granted.  Therefore, the 
veteran's claim must be denied.  As the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is inapplicable.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



II.  Increased Rating

"Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity  
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.   

A.  COPD

The veteran's COPD was assigned a 30 percent rating under 38 
C.F.R. § 4.97, DC 6604.  A 30 percent rating is warranted for 
Forced Expiratory Volume in one second (FEV-1) of 56 to 70 
percent predicted, or; a ratio of FEV-1 to Forced Vital  
Capacity (FEV-1/FVC ) of 56 to 70 percent, or; a diffusion 
capacity of the lungs for carbon monoxide, single breath 
(DLCO (SB)) of 56 to 65 percent predicted.  The next higher 
rating of 60 percent is warranted if the following findings 
are demonstrated: an FEV-1 of 40 to 55 percent predicted, or; 
an FEV-1/FVC of 40 to 55 percent, or; an DLCO (SB) of 40 to 
55 percent predicted, or; maximum oxygen  consumption of 15 
to 20 ml/kg/min (with cardiorespiratory limit).  

The maximum, 100 percent, rating is warranted for an FEV-1 of 
less than 40 percent predicted, or; an FEV-1/FVC of less than 
40 percent predicted, or; an DLCO (SB) of less than 40 
percent predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy. 

At the September 2001 VA examination, the veteran complained 
of shortness of breath and noted that he uses an albuterol 
inhaler twice a day.  The veteran also noted that he quit 
smoking in 2001 and reported that before he quit, he only 
smoked one cigarette per day for three to four years.  His 
FEV-1 was 59.9 percent of what was predicted, and the FEV-
1/FVC ratio was 69 percent of the value predicted.  The DLCO-
SB was 66.7 of what was predicted.

During the March 2006 VA examination, the veteran noted he 
quit smoking ten years ago but noted that before he quit, he 
smoked two to three cigarettes per day for approximately ten 
years.  He did note that four to five years ago he did smoke 
an occasional cigarette.  The veteran reported shortness of 
breath and occasional wheezing.  He estimated that he could 
walk a couple of hundred yards before he had to stop due to 
shortness of breath, fatigue, and right knee problems.  He 
stated that he uses an albuteral inhaler two to three times 
per day.  His FEV-1 was 83.2 percent of what was predicted, 
and the FEV-1/FVC ratio was 80 percent of the value 
predicted.  The DLCO-SB was 64 of what was predicted.
 
These PFT results do not qualify for either of the higher 
ratings, which call for percentages of 55 or below.  The 
records do not show that the veteran has experienced cor 
pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, or episodes of acute respiratory failure, nor 
has he required outpatient oxygen therapy at any time.  

Based on the PFT results, and the veteran's treatment 
records, his disability picture does not more nearly 
approximate that contemplated by the higher ratings.  
Therefore, the veteran's claim must be denied.  As the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is inapplicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 



B.  Bilateral Hallux Valgus with Bunions
 
The veteran contends that his service connected bilateral 
hallux valgus with bunions should be rated more than zero 
percent disabling, as the symptoms and manifestations of the 
disability have increased in severity.   

The veteran's disability is currently evaluated under 38 
C.F.R. §  4.71a, DC 5280 for hallux valgus, unilateral.  See 
generally Verdon v. Brown, 8 Vet. App. 529, 530-31 (1996) 
(citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 244, 729 
(27th ed. 1988) for the definition that hallux valgus is an 
angulation of the great toe away from the midline of the body 
and can be caused by bunions).  A 10 percent rating 
contemplates either operation with resection of the 
metatarsal head or severe impairment if equivalent to 
amputation of the great toe.  38 C.F.R. § 4.71a, DC 5280.  
Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a zero percent evaluation, a 
zero percent evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31. 

During the September 2001 VA Joints Examination, the veteran 
complained of pain in his feet.  The examination revealed a 
twenty degree hallux valgus bilaterally with bunions on the 
inferolateral aspect of the proximal joints of each great 
toe.  The bunions were not tender.  Most of the pain was 
associated with joint pain beneath the bunion at the proximal 
joint of the great toe, bilaterally.  The examiner noted that 
the veteran could stand on his toes. 

In March 2006, the veteran underwent a second VA examination 
where he complained of pain and swelling.  He complained of 
flare-ups of joint disease in his feet and rated the severity 
as 10/10.  The veteran added that during a flare-up, he could 
not stand up.  The examiner noted that the veteran has not 
undergone any surgery.  The veteran was noted as using a 
cane, but the veteran stated the cane was also for his knee.  
He does not have any corrective shoes or inserts.  
Examination revealed hallux valgus of thirty-five degrees on 
the right and left.  The first metatarsophalangeal joint 
would dorsiflex to 60 degrees on the right and 50 degrees of 
the left.  Tenderness was noted along the medial side.  There 
was no evidence of abnormal weight bearing.  X-rays showed 
the halux valgus deformity but no other abnormality.  The 
examiner stated that he did not see the veteran exhibit 
obvious pain during the exam or while using his feet and 
added that the DeLuca provisions could not be clearly 
delineated.  During a flare-up, the examiner stated that the 
veteran could have additional limitation of motion and amount 
of pain in functional capacity.  However, the examiner was 
unable to estimate any additional loss of range of motion and 
amount of pain in functional capacity during a flare-up 
without resorting to mere speculation.  The examiner 
concluded by stating that he could detect no objective 
evidence of weakness, incoordination, fatigue, or lack of 
endurance.    
 
Therefore, the Board finds that a rating higher than the 
assigned noncompensable (zero) percent rating is not 
warranted.  The veteran has not undergone resection of the 
metatarsal head.  He does report symptoms of pain.  However, 
the September 2001 VA examination found that the veteran 
could stand on his toes, and the March 2006 examiner noted 
that the veteran had motion in his toes.  Therefore, the 
veteran's claim must be denied.  As the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is inapplicable.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (Sept. 2001, Nov. 2002, June 2005).  As such, 
VA fulfilled its notification duties.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the appealed January 2002 and February 2003 rating 
decisions clearly indicate that the veteran had been assigned 
specific disability evaluations for his service connected 
disorders and prior rating decisions indicate that effective 
dates for those evaluations had also been established.  
Therefore, the Board finds no lapse in compliance with 
Dingess/Hartman.   

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this 
decision. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  The veteran 
was afforded multiple VA examinations.  Hence, VA has 
fulfilled its duty to assist the appellant in the development 
of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression, on a direct basis or, 
alternatively, as secondary to service connected disabilities 
is denied.

Entitlement to an increased evaluation for chronic 
obstructive pulmonary disease (COPD), currently evaluated as 
30 percent disabling, is denied.

Entitlement to an increased (compensable) evaluation for 
bilateral hallux valgus with bunions is denied.


REMAND

The veteran contends that his service connected disabilities 
prevent him from obtaining substantially gainful employment.  
However, no examiner has addressed the issue of 
unemployability in the context of the veteran's service 
connected disabilities.  In this case, the veteran is service 
connected for right shoulder disability, COPD, right middle 
finger disability, hypertension, right knee disorder, 
neuropathy, right knee arthritis, and bilateral hallux valgus 
with bunions.  

A VA examining physician should generally address the extent 
of functional and industrial impairment from the veteran's 
service connected disabilities.  See Gary v. Brown, 7 Vet. 
App. 229 (1994). Therefore, the Board finds that a medical 
opinion is needed addressing the question of whether the 
veteran's service connected disabilities render him 
unemployable without regard to advancing age.  38 U.S.C.S. § 
5103A(d); see also Friscia v. Brown, 7 Vet. App. 294, 297 
(1994) (The Board has a duty to supplement the record by 
obtaining an examination which includes an opinion on what 
effect the appellant's service connected disability has on 
his ability to work.).  Such opinion should be based upon 
consideration of the veteran's documented history and 
assertions, to include medical evidence associated with the 
record.  
 
Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The veteran should be scheduled for a VA 
examination.  The RO should forward the veteran's 
claim's file to the examiner for review.  The 
examiner should provide findings that take into 
account all functional impairments due to his 
service connected disabilities which are as 
follows: right shoulder disability, COPD, right 
middle finger disability, hypertension, right knee 
disorder, neuropathy, right knee arthritis, and 
bilateral hallux valgus with bunions.  The examiner 
is requested to provide a definite opinion as to 
whether the veteran's service connected 
disabilities collectively render him unable to 
secure or follow all forms of substantial and 
gainful employment without regard to the veteran's 
age.  The opinion should take into account the 
veteran's employment history and his educational 
and vocational attainment. 


2.  Following completion of the foregoing, review 
the claim's folder and readjudicate the claim.  If 
the decision is adverse to the veteran, issue a 
SSOC and give the veteran an appropriate amount of 
time to respond to it.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002).



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


